Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pg. 6, line 1 – pg. 8, line 4, filed Mar. 21, 2022, with respect to claims 
1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Dec. 24, 2021 has been withdrawn. 
The 35 U.S.C. 112(b) claim rejections presented in the prior office action have been withdrawn in 
view of applicant’s claim amendments and remarks.
The 35 U.S.C. 101 claim rejections presented in the prior office action have been withdrawn in 
view of applicant’s claim amendments and remarks.

Allowable Subject Matter

Claims 1-20 are allowed.
	The following is an examiner’s statement for reasons for allowance:
	Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	generating, by the at least one processor, a common focus point (CFP) ratio spectrum based on a ratio of P wave velocity to S wave velocity; determining, by the at least one processor, an optimal ratio curve through at least a portion of the CFP ratio spectrum; generating, by the at least one processor, one or more images of the underground environment by scanning along the optimal ratio curve; and taken in combination with the other limitations of claim 1.
	Claim 2-7 are allowed by virtue of their dependence from claim 1.  
Claims 8 and 15 are allowed over the prior art of record for reasons analogous to those set forth 
above in connection with claim 1.  Claims 9-14 and 16-20 are allowed by virtue of their dependence from claims 8 and 15, respectively.

The closest prior art of record includes Edme et al. (US 2011/0082647 A1), hereinafter Edme, 
and also Kumar (Kumar, Chandan. Parameter inversion for seismic anisotropy, the University of Texas at Austin, Ann Arbor, 2007. ProQuest, https://www.proquest.com/dissertations-theses/parameter-inversion-seismic-anisotropy/docview/304829644/se-2?accountid=14753), hereinafter Kumar.  Edme teaches a processor (fig. 1 and para. [0018]) that receives (para. [0048]) sensor data generated by one or more sensors through seismic probing of an underground environment (fig. 1. and para. [0018]), wherein the sensor data includes pressure (P) wave data (fig. 3A and para. [0029]).  Edme determines pressure-shear (PS) wave data present in the sensor data (figs. 3A-3B and para. [0028]), wherein a PS wave includes a P wave as an incident wave and a shear (S) wave as a reflected wave (see figs. 3A-3B and para. [0030-0032]).  Kumar generates a common focus point (CFP) gather spectrum based on PS wave data (figs 2.7 and 2.8 and pgs. 31 and 37).  Kumar then determines an optimal curve through at least a portion of the CFP spectrum (fig. 2.7 and pg. 37) and generates one or more images of an underground environment (fig. 2.8a-b).  Edme and Kumar as considered and understood by the examiner, taken alone or in combination, do not teach or fairly suggest generating, by the at least one processor, a common focus point (CFP) ratio spectrum based on a ratio of P wave velocity to S wave velocity; determining, by the at least one processor, an optimal ratio curve through at least a portion of the CFP ratio spectrum; generating by the at least one processor, one or more images of the underground environment by scanning along the optimal ratio curve, as required by claims 1, 8, and 15.  

Any comments considered necessary by applicant must be submitted no later than the payment of 
the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 2017/0075008 A1 to Westerdahl et al. relates to P/S wave measurement and compensation.
US 2008/0275649 A1 to Ozdemir et al. relates to a method for optimal wave field separation.
US 6,424,920 B1 to Osypov relates to differential delay-time refraction tomography.
	
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863